JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s August 31, 2011, order be affirmed. This court reviews de novo a dismissal for lack of standing, accepting as true all material allegations of the complaint, drawing all reasonable inferences in favor of appellant, and presuming that general allegations embrace those specific facts necessary to support the claim. LaRoque v. Holder, 650 F.3d 777, 785 (D.C.Cir.2011). The district court correctly held that appellant lacked standing to challenge the Federal Reserve’s policies, because appellant did not allege an injury that was fairly traceable to the challenged conduct. See id. at 781.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.